Citation Nr: 9920572	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard 
from June 1964 to August 1968, to include a period of active 
duty for training (ACDUTRA) from October 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
bilateral knee and back disabilities.  The appellant timely 
appealed these determinations to the Board.

In April 1999, the appellant appeared in Washington, DC, for 
a hearing conducted by the undersigned Board Member.  During 
the hearing, the appellant specifically withdrew his claim 
for service connection for left knee disability.  
Accordingly, this issue is not before the Board.  See 
38 C.F.R. § 20.204 (1998).  In addition, in June 1999, the 
appellant submitted, directly to the Board, a June 1999 VA 
medical report.  The evidence was accompanied by a waiver of 
RO consideration and will be considered in connection with 
the instant appeal.


REMAND

Private medical records dated in 1981 show that the appellant 
was treated for "cartilage problems" in right knee.  The 
records further reflect that he was treated for a low back 
disability that the examiner noted had had its onset 
"10+years."  In addition, an April 1997 private medical 
record indicates that X-rays showed that the appellant had a 
deformity of the medial tibial plateau of his right knee with 
hypertrophic bony changes at the margins that might be 
related to an old knee injury.  Finally, in the June 1999 VA 
medical report, the physician essentially opined that, based 
on the appellant's reported history of sustaining a right 
knee injury during a period of inactive duty training, the 
appellant's degenerative joint disease of his right knee and 
lumbar spine were related to that in-service incident.  
However, in doing so, the physician cautioned that he had not 
reviewed any of the appellant's prior medical records, 
including his recent treatment records from the North 
Hampton, Massachusetts, VA Medical Center.

In view of the foregoing, the Board concludes that a 
supplemental medical opinion from the physician who prepared 
the June 1999 medical report, which takes into account the 
records of the appellant's prior medical history, including 
any outstanding VA and other pertinent treatment records, is 
required in order to clarify the nature, extent and etiology 
of any current right knee and low back disabilities, before 
decisions on those issues can be made.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should take all appropriate 
measures, to include contacting the 
veteran's unit, to ensure that all 
existing medical and personnel records 
pertaining to the veteran's Army National 
Guard Service (both during active duty 
training and inactive duty for training) 
are of record.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
appellant.  This should specifically 
include any outstanding records of VA 
medical care dated since 1971, to include 
from the VA Medical Center in North 
Hampton, Massachusetts, and any other 
facility or source identified by the 
appellant.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should request that the 
physician who prepared the June 1999 VA 
medical report review the claims folder 
for a further opinion.  The claims file, 
to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by that examiner.  Subsequent to 
his review of the claims folder, it is 
requested that the physician offer an 
opinion as to whether it is at least as 
likely as not that the appellant's right 
knee or low back disability is 
etiologically related to an injury 
sustained during his National Guard 
Service.  In addition, if the physician 
concludes that it is at least as likely 
as not that the appellant's right knee 
disability is related to service, it is 
further requested that he opine as to 
whether it is at least as likely as that 
his low back disability was caused or 
chronically worsened by the right knee 
disability.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

4.  If the physician who prepared the 
June 1999 VA medical report is not 
available, or if he indicates that he is 
unable to provide the requested 
information with any degree of medical 
certainty, the appellant should be 
scheduled to undergo a VA orthopedic 
examination, and that examiner should 
offer an opinion addressing the questions 
concerning the etiology of his right knee 
and low back disabilities, as set forth 
above.  The claims file, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

5.  The RO should review the 
opinion/examination report to determine 
if it is in compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
appellant's claims for service connection 
for right knee and low back disabilities 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, including, as 
appropriate, 38 C.F.R. § 3.310(a) (1998) 
and Allen v. Brown, 7 Vet. App. 439 
(1995) (pertaining to secondary 
connection).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument within the appropriate period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


